Order of disposition, Family Court, New York County (Leah Marks, J.), entered on or about September 28, 1995, which adjudicated appellant a *302juvenile delinquent, following a fact-finding determination that she committed acts which, if committed by an adult, would constitute the crimes of criminal sale of a controlled substance in the third and fifth degrees, and criminal possession of a controlled substance in the third and fifth degrees, and placed her under the supervision of the Department of Probation for a period of 18 months, unanimously affirmed, without costs.
The court’s findings were based on legally sufficient evidence and were not against the weight of the evidence. Appellant’s contention that the officers testified in an inconsistent manner is belied by the record, and we see no reason to disturb the court’s findings of fact or credibility determinations (see, Matter of Isaac Q., 217 AD2d 410, 411).
Appellant was not denied the effective assistance of counsel either by her trial counsel’s strategic decision not to call her as a witness on her own behalf (see, People v Coleman, 142 AD2d 586), or by counsel’s decision not to request a Wade hearing, where there was no viable ground upon which to challenge the undercover officer’s confirmatory identification. Concur—Sullivan, J. P., Rosenberger, Wallach, Rubin and Tom, JJ.